Citation Nr: 1026724	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  03-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, type II

2.  Entitlement to service connection for retinal neuropathy, 
claimed as secondary to service-connected diabetes mellitus, type 
II.

3.  Entitlement to service connection for peritoneal neuropathy, 
claimed as secondary to service-connected diabetes mellitus, type 
II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1967 to September 1969.  Service in the 
Republic of Vietnam is indicated by the record.  The Veteran is 
the recipient of the Combat Action Ribbon and the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the Veteran's claims.

This matter was previously before the Board in March 2005.  At 
that time, the Board denied the Veteran's claims.  The Veteran 
subsequently filed an appeal to the United States Court of 
Appeals for Veterans Claims (the Court).  On August 3, 2006, the 
Court issued an Order which vacated and remanded the Board's 
March 2005 decision and directed the Board to readjudicate the 
matter.

In December 2006, the Board readjudicated and continued to deny 
the Veteran's claims.  The Veteran again appealed to the Court.  
In November 2007, representatives of the Veteran and the 
Secretary of Veterans Affairs filed with the Court a Joint Motion 
for Remand (Joint Motion).  The motion was granted by the Court 
in a November 2007 Order, which vacated and remanded the Board's 
December 2006 decision. 

In a March 2008 Board decision, the claims were remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denials in supplemental 
statements of the case (SSOC) dated February 2009 and November 
2009.  The Veteran's VA claims folder has been returned to the 
Board for further appellate proceedings.

Issues not on appeal

The Board's March 2008 decision also remanded the issues of 
entitlement to service connection for diabetes mellitus, heart 
condition, bilateral foot condition, bilateral hand condition, 
and erectile dysfunction.  The Veteran's claims of entitlement to 
service connection for diabetes mellitus, bilateral foot 
condition (peripheral neuropathy of the bilateral lower 
extremities), bilateral hand condition (peripheral neuropathy of 
the bilateral upper extremities), and erectile dysfunction were 
granted in a November 2008 rating decision.  The Veteran's claim 
of entitlement to service connection for a heart condition 
(coronary artery disease) was granted in a November 2009 rating 
decision.  To the Board's knowledge, the Veteran has not 
disagreed with either decision.  These matters have accordingly 
been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 
1997) [where an appealed claim for service connection is granted 
during the pendency of the appeal, a second NOD must thereafter 
be timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the disability 
or the effective date of service connection].


FINDINGS OF FACT

On May 14, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran's 
representative that a withdrawal of the Veteran's appeal was 
requested as to the issues of entitlement to service connection 
for hypertension, retinal neuropathy, and peritoneal neuropathy.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal by the 
Veteran, through his representative, as to the issues of 
entitlement to service connection for hypertension, retinal 
neuropathy, and peritoneal neuropathy have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the appellant or by her 
authorized representative.  See 38 C.F.R. § 20.204 (2009).

In a signed statement dated May 2010, the Veteran expressed his 
intent to withdraw all issues currently on appeal.  See 38 C.F.R. 
§ 20.204 (2009).  As indicated above, the issues pending at the 
time of the time of the May 2010 statement included entitlement 
to service connection for hypertension, retinal neuropathy, and 
peritoneal neuropathy.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  The Veteran has withdrawn his 
appeal as to the issues of entitlement to service connection for 
hypertension, retinal neuropathy, and peritoneal neuropathy.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration as to these issues.  Accordingly, the 
Board does not have jurisdiction to review the issues of 
entitlement to service connection for hypertension, retinal 
neuropathy, and peritoneal neuropathy and the appeals are 
therefore dismissed.


(CONTINUED ON NEXT PAGE)


ORDER

The Veteran's appeal as to the issue of entitlement to service 
connection for hypertension is dismissed.

The Veteran's appeal as to the issue of entitlement to service 
connection for retinal neuropathy is dismissed.

The Veteran's appeal as to the issue of entitlement to service 
connection for peritoneal neuropathy is dismissed.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


